EXHIBIT 10.3
Certain identified information has been excluded from the exhibit because it is
both (i) not material and (ii) would likely cause competitive harm to the
Company, if publicly disclosed. Double asterisks denote omissions.









AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT1. CONTRACT ID CODEPAGE OF
PAGES14
2. AMENDMENT/MODIFICATION NO.
P00006
3. EFFECTIVE DATE
See Block 16C
4. REQUISITION/PURCHASE REQ. NO.
OS260316
5. PROJECT NO. (If applicable)
6. ISSUED BY    CODEASPR/BARDA
7. ADMINISTERED BY (If other than Item 6) CODE
ASPR-BARDAASPR/BARDA
200 Independence Ave., S.W.
Room 640-G
Washington, DC 20201ASPR/BARDA
200 Independence Ave., S.W.
Room 638-G
Washington, DC 20201
8. NAME AND ADDRESS OF CONTRACTOR (No., street, county, State and ZIP Code)
(x)9A. AMENDMENT OF SOLICITATION NO.


EMERGENT PRODUCT DEVELOPMENT GAITHERSBURG INC.
EMERGENT PRODUCT DEVELOPMENT GAITHE
300 PROFESSIONAL DR #100
GAITHERSBURG MD 208793419
9B. DATED (SEE ITEM 11)
x10A. MODIFICATION OF CONTRACT/ORDER NO.HHS0100201600030C
10B. DATED (SEE ITEM 13)
CODE 1365869
FACILITY CODE09/30/201611. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS
 The above numbered solicitation is amended as set forth in Item 14. The hour
and date specified for receipt of Offers     is extended, is not extended.
Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended, by one of the following methods:
(a) By completing Items 8 and 15, and returning _________ copies of the
amendment; (b) By acknowledging receipt of this amendment on each copy of the
offer submitted; or
(c) By separate letter or electronic communication which includes a reference to
the solicitation and amendment numbers. FAILURE OF YOUR ACKNOWLEDGMENT TO BE
RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND
DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If by virtue of this
amendment you desire to change an offer already submitted, such change may be
made by letter or electronic communication, provided each letter or electronic
communication makes reference to the solicitation and this amendment, and is
received prior to the opening hour and date specified.
12. ACCOUNTING AND APPROPRIATION DATA (If required)     Net
Increase:                $258,000,000.00
See Schedule
13. THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACTS/ORDERS. IT MODIFIES THE
CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.CHECK ONE
A. THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE CHANGES SET
FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.
B. THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation data, etc.) SET FORTH
IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(b).


x
C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:
FAR 52.217-7 Option for Increased Quantity-Separately Priced Line Item
D. OTHER (Specify type of modification and authority)


E. IMPORTANT: Contractor is not, is required to sign this document and return
____1____ copies to the issuing office.
14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)
Tax ID Number: [**]
DUNS Number: [**]
The purpose of this modification is to modify ARTICLES B.3 OPTION PRICES, B.5
ADVANCE UNDERSTANDINGS, C.1 STATEMENT OF WORK and SECTION J LIST OF ATTACHMENTS.


Funds Obligated Prior to this Modification:    $464,692,203
Funds Obligated with Mod #6:        $258,000,000
Total Funds Obligated to Date:        $722,692,203


Expiration Date: September 29,2021 (Unchanged)
Period of Performance: 09/30/2016 to 09/29/2021
Continued …
Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.






--------------------------------------------------------------------------------



15A. NAME AND TITLE OF SIGNER (Type or print).
Abigail Jenkins    SVP, BU Head, Vaccines
16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print).
Jill M. Johnson
15B. CONTRACTOR/OFFEROR
Digitally signed by Abigail Jenkins
Reason: I approve this document
Date: Jul 13, 2020.13:37 EDT




/s/ Abigail Jenkins    
(Signature of person authorized to sign)
15C. DATE SIGNED


Jul 13, 2020
Digitally signed by [**]
Date: 2020.07.13 15:10:02 -04’00’
16B. UNITED STATES OF AMERICA
/s/ Jill M. Johnson
    
(Signature of Contracting Officer)
16C. DATE SIGNED


Jul 13, 2020

Previous edition unusable    STANDARD FORM 30 (Rev. 11/2016)
    Prescribed by GSA     FAR (48 CFR) 53.243








--------------------------------------------------------------------------------




CONTINUATION SHEET
REFERENCE NO. OF DOCUMENT BEING CONTINUED
HHS01002016000030C/P00006
PAGE OF24
NAME OF OFFEROR OR CONTRACTOR
EMERGENT PRODUCT DEVELOPMENT GAITHERSBURG INC. 1365869
ITEM No.
(A)
SUPPLIES/SERVICES
(B)
QUANTITY
(C)
UNIT
(D)
UNIT PRICE
(E)
AMOUNT
(F)






6




Add Item 6 as follows:


CLIN 0006 – Option for Additional Surge Capacity
AV7909 anthrax vaccine
Accounting Info:
2020.199TWNP.26088 Appr. Yr.: 2020 CAN: 199TWNP
Object Class: 26088
Funded: $[**]
Accounting Info:
2020.1990051.26088 Appr. Yr.: 2020 CAN: 1990051
Object Class: 26088
Funded: $[**]
Accounting Info:
2020.1991073.26088 Appr. Yr.: 2020 CAN: 1991073
Object Class: 26088
Funded: $[**]


























258,000,000.00

NSN 7540-01-152-8067    OPTIONAL FORM 336 (4-86)
Sponsored by GSA
FAR (48 CFR) 53.110








--------------------------------------------------------------------------------

HHSO100201600030C P00006    Page 3 of 4
The purpose of this modification is to modify ARTICLES B.3 OPTION PRICES, B.5
ADVANCE UNDERSTANDINGS, C.1 STATEMENT OF WORK and SECTION J – LIST OF
ATTACHMENTS.
ARTICLE B.3. OPTION PRICES are hereby modified as follows:

CLINPeriod of PerformanceSupplies/ServicesDosesPrice per DoseTotal
CostAdditional Doses****FIXED PRICECLIN 0004[**] -Additional
Surge[**][**][**]Dose(Option –09/29/21Capacity (EUA)numberFunded)***TBD



[**]
***CLIN 0004 is funded
****Additional Doses may be delivered to BARDA as consideration under the
provision in Article B.5.I. In the event that EBS delivers doses [**] (see
Article B.5.I), Emergent will provide a [**]% dose-replacement equivalent of
additional doses to the Government. As set forth in Article B.5.l, BARDA may
accept [**] if such doses are delivered along with the appropriate number of
additional doses (“Additional Doses”). Additional Doses shall be calculated as
[**]% of the number of delivered [**].

CLINPeriod of PerformanceSupplies/ ServicesDosesPrice per DoseTotal
CostAdditional Doses****FIXED PRICECLIN 0006[**]
-Additional[**][**]$258,000,000Dose(Option –07/31/2021Surge
CapacitynumberFunded)*(EUA)TBD



*CLIN 0006 is funded
[**]
****As set forth in Article B.5.I, BARDA may accept doses dated [**] if such
doses are delivered along with the appropriate number of additional doses
(“Additional Doses”). Additional Doses shall be calculated as [**]% of the
number of delivered [**].
ARTICLE B.5. ADVANCE UNDERSTANDINGS is hereby modified as follows:
l.Stability
BARDA understands that the stability testing is ongoing to support long-term
stability of AV7909. The contractor will continue to perform ICH compliant
stability studies on AV7909. While EBS and BARDA believe that a [**] will be
achieved, this cannot be confirmed until FDA licensure of the vaccine.
For the agreed upon price, AV7909 will be delivered to the SNS that is [**] from
the date of manufacture stamped on the vial label.
i.BARDA does agree to [**] to the [**] limitation, for CLINs 0004 and 0006, to
allow delivery of approximately [**] doses of AV7909 that were initially
manufactured as PPQ material intended for qualification of a Redundant Fill Site
at PAR.
ii.For CLINs 0004 and 0006, BARDA agrees to allow delivery of and may accept
doses dated [**] if such doses are delivered along with the appropriate number
of additional doses (“Additional Doses”). Additional Doses shall be calculated
as [**]%





--------------------------------------------------------------------------------

HHSO100201600030C P00006    Page 3 of 4
of the number of delivered [**]. EBS shall provide the Additional Doses as
consideration for BARDA’s acceptance of [**] with a [**] for storage in the
Strategic National Stockpile. The Additional Doses will be included with
delivery of the [**] at no additional cost to BARDA or the US Government.
SECTION C - DESCRIPTION/SPECIFICATIONS/WORK STATEMENT
ARTICLE C.1. STATEMENT OF WORK
Independently and not as an agent of the Government, the Contractor shall
furnish all the necessary services, qualified personnel, material, equipment,
and facilities not otherwise provided by the Government as needed to perform the
Statement of Work dated June 26, 2020 set forth in SECTION J - List of
Attachments, attached hereto and made a part of the contract.
SECTION J – LIST OF ATTACHMENTS is hereby modified as follows:
1.    Statement of Work, dated June 26, 2020, 10 pages
10.    AV7909 Delivery Schedule – Amended for CLIN 0006

Q3 2020Q4 2020Q1 2021Q2 & Q3 2021Aug - SepOct-DecJan-MarApr-Jul[**] Doses[**]
Doses[**] Doses[**] Doses

*For a total of [**] doses
All other terms and conditions of this contract remain unchanged.
End of Modification #6





